 1                                                             The Hon. Marc Barreca
                                                               Chapter 13
 2

 3
                                        UNITED STATES BANKRUPTCY COURT
 4                                      WESTERN DISTRICT OF WASHINGTON
 5                                                         )   Chapter 13
     In re:                                                )
 6                                                         )   No. 15-15924-MLB
     RONALD EDGAR HOWELL                                   )
 7                                                         )
     DEE LORENE SHISHIDO                                   )   DECLARATION OF DEE LORENE
 8                                                         )   SHISHIDO
                          Debtors.                         )
 9                                                         )
10
               Dee Lorene Shishido declares:

11             My name is Dee Lorene Shishido. I am over the age of 18 and am competent to testify to
12
     the matters contained in this declaration based upon my personal knowledge. I am the joint
13
     debtor with my husband, Ronald E. Howell, in this Chapter 13 case.
14

15
               In late March 2020, my husband and I were pleased to hear that we had completed our

16   five year chapter 13 bankruptcy and that the court had granted us a discharge. We were excited
17
     that our bankruptcy was over and we could move on with our lives.
18
               On May 18, 2020, I received in the mail a letter from Navient informing me that I still
19

20   owed $6,057.09 in unpaid principal on three student loans. On May 19, 2020, I called the

21   number on the letter Navient sent to me. Before making the call, I checked the online accounting
22
     records provided by the Chapter 13 Trustee about our case. These records showed that the
23
     Trustee had paid in full all three of the student loans that . I told the Navient representative that
24

25   the student loans referenced in the Navient letter to me had been paid in full in my Chapter 13

26   bankruptcy. The Navient representative said that Navient had not received any payments from
27
     the Chapter 13 Trustee and told me to contact my attorney. I told the Navient representative that
28
                                                                                                              EXHIBIT 17
29

     Declaration of Dee Lorene Shishido- 1                     Cawood K. Bebout WSBA #34904
                                                               1023 S. 3rd St., Mount Vernon, WA 98273
                                                               (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB                   Doc 70-17   Filed 11/29/20        Ent. 11/29/20 18:36:39               Pg. 1 of 3
     I had documentation proving that the payments had been made. The Navient representative
 1

 2   continued to say that I needed to contact my attorney. I asked to speak to a supervisor, but the
 3
     Navient representative refused to put me through to anyone else. I was afraid of what might
 4
     happen if I did not make a payment. I assumed that I had to continue paying these loans. The
 5

 6
     invoice said that the monthly payment amount is $75.09 and that I owed two payments. I sent

 7   Navient a payment of $150.18. When I told my attorney about my conversation with Navient and
 8
     that I had made a payment, he told me not to make any more payments.
 9
               I am diabetic and the stress from this negative experience was raising my blood sugar. I
10

11
     was having a hard time getting my blood sugar under control. My husband and I had purchased a

12   vehicle in May to start repairing our credit. We would like to refinance our home or purchase
13
     land, but we know that any negative reporting on our credit reports will prevent us from doing so
14
     and damage our credit even more. I worried a lot about this debt. This situation caused me a lot
15

16   of anxiety and many sleepless nights. On May 27, 2020, my attorney filed a motion against

17   Navient based on Navient’s attempt to collect on the student loans that the Chapter 13 Trustee
18
     had paid in full.
19
               After my attorney filed the motion against Navient, I continued receiving invoices and
20

21   late notices from Navient. Navient has sent letters and invoices for every month beginning in

22   May and continuing until the present. The last invoice and late notice I received was in
23
     November 2020. I anticipate that Navient will continue sending invoices and late notice letters.
24
     The late notice letters say that if I do not bring the payments current, my credit score will be
25

26   impacted and Navient will report the lack of payments to the credit bureaus.

27               I suffered from a massive heart attack on July 19, 2020, resulting in 2 weeks in the
28
     hospital and double bypass surgery. I spoke to my attorney from the hospital and told him about
29

     Declaration of Dee Lorene Shishido- 2                   Cawood K. Bebout WSBA #34904
                                                             1023 S. 3rd St., Mount Vernon, WA 98273
                                                             (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB                   Doc 70-17   Filed 11/29/20      Ent. 11/29/20 18:36:39             Pg. 2 of 3
     the letters and invoices Navient was continuing to send to me. My attorney filed a second motion
 1

 2   against Navient on September 5, 2020. No response was ever filed.
 3
               On September 8, 2020, Navient started texting me and calling me repeatedly on my cell
 4
     phone because I had not made a payment since June 2020. The stress from dealing with
 5

 6
     Navient’s continuing attempts to collect and threats to report me to the credit bureau have

 7   affected my recovery, increased my stress levels, and amplified my PTSD. It has been difficult to
 8
     manage my blood sugar and sleep because of the stress that the phone calls and text messages
 9
     cause me. For the sake of my health and recovery, I need to get this resolved. The continued
10

11
     uncertainty and the letters, invoices, phone calls, and texts from Navient keep my stress levels

12   too high. I am in desperate need of counseling because of the stress level, and it is having a large
13
     impact on my health and recovery from my heart attack. There are no counselors available to
14
     help me because of the pandemic. I currently cry for no reason, and my husband has taken
15

16   numerous days off from work to help me with my struggles. I received two phone calls from

17   Navient on October 7 and 9, 2020, which increased my blood sugar as well as my blood
18
     pressure. I can only work part time with limited hours at my salon that I worked incredibly hard
19
     to make successful because of the anxiety that I suffer from. I fear that I may not be strong
20

21   enough to continue working because of the stress and anxiety.

22   I declare under penalty of perjury that the foregoing is true and correct.
23
     Dated: November 29, 2020.                                  /s/Dee Lorene Shishido
24                                                              Dee Lorene Shishido
25

26

27

28

29

     Declaration of Dee Lorene Shishido- 3                   Cawood K. Bebout WSBA #34904
                                                             1023 S. 3rd St., Mount Vernon, WA 98273
                                                             (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB                   Doc 70-17   Filed 11/29/20      Ent. 11/29/20 18:36:39             Pg. 3 of 3
